Name: Commission Regulation (EEC) No 3330/88 of 27 October 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 10 . Official Journal of the European Communities No L 295/21 COMMISSION REGULATION (EEC) No 3330/88 of 27 October 1988 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (!) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 53 480 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 168 , 1 . 7 . 1988 , p. 7 . (3) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 295/22 Official Journal of the European Communities 28 . 10 . 88 ANNEX I 1 . Operation No (') : 1059/88 2. Programme : 1988 3 . Recipient : Bolivia 4 . Representative of the recipient (2) : Ingeniero Enrique Vargas, Superintendente de AADAA, Calle General Arteaga n ° 130 Casilla Postal 1437, Arica (Chile); telex 221043, tel . 52780 5. Place or country of destination : Bolivia 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.6) - 8 . Total quantity : 9 490 tonnes 13 000 tonnes of cereals 9 . Number of lots : three Lot A : 4 380 tonnes, La Paz : Lot B : 2 555 tonnes, Oruro ; Lot C : 2 555 tonnes, Potosi . 10 . Packaging and marking (4) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.2 (e)  marking on the bags in letters at least 5 cm high : 'ACCION N ° 1059/88 / HARINA DE TRIGO / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA A BOLIVIA / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 1 2 . Stage of supply : free at destination 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Lot A : Ofinaal , Sr. Angel Castro Ganabria, Jefe Almacenes Ofinaal ProlongaciÃ ³n Cordero n ° 223 (San Jorge), La Paz ; tel . 36 40 51 ; ' Lot B : Ofinaal , Sr. Alberto Arrazola, Jefe regional Ofinaal Barrio servicio nacional de caminos n ° 76, Oruro ; tel . 40 191 ; Lot C : Ofinaal , Sr. Juan Vilacahua, Jefe regional Ofinaal Calle San Alberto n ° 100, Potosi ; tel . 23 240 and 27 355. 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 15 February 1989 1 9 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 29 November 1988 at 12 noon (b) period for. making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1988 (c) deadline for the supply : 28 February 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire , Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20 October 1988 fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988 , page 45 28 . 10 . 88 Official Journal of the European Communities No L 295/23 ANNEX II 1 . Operation No ('): 1050/88 2. Programme : 1988 3 . Recipient : Sri Lanka 4. Representative of the recipient (2) : Mr Ariyaratne, Embassy of Sri Lanka, avenue des Arts 21-22, B-1040 Brussels ; tel . 230 48 90 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.1 ); specific, characteristics : protein content 1 1 % minimum ; moisture content : 1 3,5 % maximum 8 . Total quantity : 40 000 tonnes 9 . Number of lots : two (1 : 20 000 ; II : 20 000 tonnes) 10 . Packaging and marking : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Trincomalee 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 December 1988 18 . Deadline for the supply : 15 January 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 15 November 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29 November 1988 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 31 December 1988 (c) deadline for the supply : 31 January 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 20 October 1988 fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988 , p. 45. No L 295/24 Official Journal of the European Communities 28 . 10 . 88 ANNEX III 1 . Operation No (') : 790/88 2. Programme : 1987 3 . Recipient : Grenada 4. Representative of the recipient (2) : Grenada Food and Nutrition Council , St. George's, Grenada ; telex 3418 MINSINGA, tel . 21 26, Grenada, WI 5. Place or country of destination : Grenada 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 of Annex A to Regulation (EEC) 1418/76, as amended by Regulation (EEC) No 3877/87 (Of No L 365, 24. 12 . 1987) 7. Characteristics and quality of the goods (3) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A.10) 8 . Total quantity : 200 tonnes (480 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1 (e)) : Marking on the bags : in letters at least 5 cm high : 'ACTION No 790/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GRENADA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : St. George's 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 30 December 1988 18 . Deadline for the supply : 15 February 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 November 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 29 November 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 January 1989 (c) deadline for the supply : 5 March 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 20 October 1988 fixed by Regulation (EEC) No 3016/88 in Official Journal of the European Communities No L 271 of 1 October 1988, page 45 28 . 10 . 88 Official Journal of the European Communities No L 295/25 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to contact by the successful tenderer : I. M. Boselli , DÃ ©lÃ ©gation CEE, Quinta Bienvenida, Calle ColibrÃ ­ , Valle Arriba, Apartado 67076 Las Americas 1061 , Caracas ; telex 27298 COMEU VC ; II . Mr. Houliston, YMCA, Cultural Centre Building, Jai Singh Road, New Dehli ; tel . 34 42 22, 35 04 30, telex 3161315 . III . John Caloghirou, Local Adviser, St. George's, Grenada. (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (') In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 1 235 01 30, 236 20 05. (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate , the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.